Appeal from an order of the Supreme Court at the Clinton County Special Term, which granted respondent the sum of $300 for counsel fees and disbursements upon an appeal to this court from an order awarding custody of an infant child of the parties to the maternal grandparents. Respondent sought to defend the order as against the appeal of her husband. The order appealed from was within thé power of the court to make (Civ. Prac. Act, §§ 1169, 1170), and was discretionary. We do not find the amount excessive. Order appealed from affirmed, with ten dollars costs. All concur.